Exhibit 10.43

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (“Amendment”), by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), AFFINION GROUP, INC., a Delaware
corporation and wholly-owned subsidiary of the Company (“Affinion”), and TODD
SIEGEL (“Executive”) (collectively, the “Parties”) is made as of February 2,
2015.

WHEREAS, the Company, Affinion and Executive previously entered into an
Employment Agreement, dated as of November 9, 2007 (as amended, the “Employment
Agreement”);

WHEREAS, the Parties desire to modify the Employment Agreement as set forth
herein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

1.

Section 2(b) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

“Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
position and such other services consistent with his position, as shall be
assigned to him from time to time by the Board. Executive agrees to devote all
of his business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder; provided, that
nothing herein shall prohibit Executive from (i) serving on the boards of
directors or similar governing bodies of other companies, (ii) serving on civic
or charitable boards or committees and (iii) managing personal investments;
provided, further, that such activities do not materially interfere with the
performance of Executive’s responsibilities hereunder or otherwise result in a
conflict of interest or violate the terms of any restrictive covenants to which
Executive is subject.”

2.

The Employment Agreement, as amended by the terms of this Amendment, will
supersede the prior terms of the Employment Agreement.  

3.

This Amendment will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflicting
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of Delaware
to be applied.  In furtherance of the foregoing, the internal law of the State
of Delaware will control the interpretation and construction of this Amendment,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

4.

This Amendment may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

By:

/s/ Brian J. Fisher

 

Name:

Brian J. Fisher

 

Title:

EVP and General Counsel

 

 

 

AFFINION GROUP, INC.

 

 

 

 

By:

/s/ Brian J. Fisher

 

Name:

Brian J. Fisher

 

Title:

EVP and General Counsel

 

 

 

TODD H. SIEGEL

 

 

 

 

Signature:

/s/ Todd H. Siegel

 

Signature Page to Employment Agreement Amendment